                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  WESTERN DIVISION

JACK D. McCULLOUGH,                                )
                                                   )      Case No. 2017 cv 50116
               Plaintiff,                          )
                                                   )      Judge: Frederick J. Kapala
v.                                                 )
                                                   )      Magistrate Judge: Iain D. Johnston
BRION HANLEY, et al.,                              )
                                                   )
               Defendants.                         )

     MOTION TO CONTINUE HEARING ON MOTION TO QUASH SUBPOENAS

       NOW COMES DEKALB COUNTY PUBLIC DEFENDER’S OFFICE by and through

its attorneys, Jerrod L. Barenbaum and Jessica A. Cushard of Hinshaw & Culbertson, LLC,

acting as Special Assistant State’s Attorneys, moves to Continue the Hearing on the Motion to

Quash the Subpoenas issued to Thomas McCulloch and Crystal Harrolle, in their capacity as

representatives of the DeKalb County Public Defender’s Office, pursuant to FRCP 45(d), and in

support there, states as follows:

       1.      Hearing on DeKalb County Public Defender’s Office’s Motion to Quash

Subpoenas is currently scheduled for October 4, 2018.

       2.      Counsel for the DeKalb County Public Defender’s Office and counsel for the

Office of the Illinois Attorney General are in the process of discussing the subpoenas which are

the subject of the pending Motion to Quash, and believe there is a good chance that the parties

will be able to resolve this dispute without the need for the pending Motion to Quash being

argued and ruled upon by the Court.

       3.      The discussions and efforts between counsel to resolve this issue are ongoing.




                                           Page 1 of 2
                                                                                  302622435v1 1011493
       4.     Pursuant to agreement between counsel for DeKalb County Public Defender’s

Office and counsel for the Office of the Illinois Attorney General the pending Motion to Quash

be continued to December 20, 2018.

Dated: October 3, 2018                          Respectfully submitted,

                                                HINSHAW & CULBERTSON LLP


                                                /s/ Jerrod L. Barenbaum
                                                Jerrod L. Barenbaum




Jerrod L. Barenbaum
Jessica Cushard
Hinshaw & Culbertson LLP
100 Park Avenue
P.O. Box 1389
Rockford, IL 61105-1389
Telephone: 815-490-4900
Facsimile: 815-490-4901
jbarenbaum@hinshawlaw.com
jcushard@hinshawlaw.com




                                         Page 2 of 2
                                                                               302622435v1 1011493
